PER CURIAM.
In this workers compensation case, the claimant’s attorneys seek review of an order awarding them fees for their services. They complain that (1) the reasonable hourly rate arrived at by the judge of compensation claims is not supported by competent, substantial evidence; and (2) the judge of compensation claims reduced the number of hours for which compensation was being sought without expressly identifying those hours for which compensation was being denied. The employer and carrier concede error as to the second issue.
Based upon our review of the record, we conclude that, notwithstanding the claimant’s attorneys’ arguments to the contrary, the hourly rate arrived at is supported by competent, substantial evidence. Accordingly, we affirm as to that issue. We do, however, agree that reversal is required as to the second issue. Accordingly, as to the second issue, we reverse and remand. On remand, the judge of compensation claims is directed to identify with specificity those hours for which compensation is denied.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ERVIN, WEBSTER and BENTON, JJ., CONCUR.